DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/165,182, filed on October 19, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al (U.S. Patent Publication 2018/0011293) in view of Lai et al (U.S. Patent Publication 2018/0011294).
With regard to independent claim 1, although Hsueh et al teaches an imaging lens (page 1, paragraph [0002]) comprising: a first lens (Figure 1, element 110) having negative refractive power (page 5, Table 1); an aperture stop (Figure 1, element 100); a second lens (Figure 1, element 120); a third lens (Figure 1, element 130); a fourth lens (Figure 1, element 140); a fifth lens (Figure 1, element 150); and a sixth lens (Figure 1, element 160), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a meniscus shape at a paraxial region thereof (page 5, Table 1, curvature radius data for S8 and S9), said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 5, Table 1, curvature radius data for S10), said sixth lens is formed in a meniscus shape at a paraxial region thereof (page 5, Table 1, curvature radius data for S12 and S13), and satisfying the conditional expressions 40 < ν1 < 75 and 10 < ν6 < 40, as defined (page 5, Table 1 data), Hsueh et al fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens (page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens system, as taught by Hsueh et al, with the aperture stop placement, as taught by Lai et al, to reduce stray light and improve imaging quality (page 6, paragraph [0060]).
With regard to dependent claim 3, Hsueh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsueh et al further teaches such an imaging lens satisfying the conditional expression 0.001 < D23/f < 0.3, as defined (page 5, Table 1 data).
.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (U.S. Patent Publication 2017/0153419) in view of Lai et al (U.S. Patent Publication 2018/0011294).
With regard to independent claim 1, although Hsieh et al teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 11, element 610) having negative refractive power (page 11, Table 8); an aperture stop (Figure 11, element 600); a second lens (Figure 11, element 620); a third lens (Figure 11, element 630); a fourth lens (Figure 11, element 640); a fifth lens (Figure 11, element 650); and a sixth lens (Figure 11, element 660), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a meniscus shape at a paraxial region thereof (page 11, Table 8, curvature radius data for S7 and S8), said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 11, Table 8, curvature radius data for S10), said sixth lens is formed in a meniscus shape at a paraxial region thereof (page 11, Table 8, curvature radius data for S12 and S13), and satisfying the conditional expressions 40 < ν1 < 75 and 10 < ν6 < 40, as defined (page 11, Table 8 data), Hsieh et al fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens system, as taught by Hsieh et al, with the aperture stop placement, as taught by Lai et al, to reduce stray light and improve imaging quality (page 6, paragraph [0060]).

With regard to dependent claim 6, Hsieh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsieh et al further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 11, Table 8 data).

Claims 1, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (U.S. Patent Publication 2017/0059816) in view of Lai et al (U.S. Patent Publication 2018/0011294).
With regard to independent claim 1, although Mori teaches an imaging lens (page 1, paragraph [0002]) comprising: a first lens (Figure 1, element L1) having negative refractive power (page 2, paragraph [0055], line 3); an aperture stop (Figure 1, element St); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); and a sixth lens (Figure 1, element L6), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a meniscus shape at a paraxial region thereof (page 5, Table 1, curvature radius data for S8 and S9), said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 5, Table 1, curvature radius data for S9), said sixth lens is formed in a meniscus shape at a paraxial region thereof (page 5, Table 1, curvature radius data for S11 and S12), and satisfying the conditional expressions 40 < ν1 < 75 and 10 < ν6 < 40, as defined (page 5, Table 1 data), Mori fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it 
With regard to dependent claim 7, Mori in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Mori further teaches such an imaging lens satisfying the conditional expression 0.5 < T5/T6 < 3.5, as defined (page 5, Table 1 data).
With regard to independent claim 8, although Mori teaches an imaging lens (page 1, paragraph [0002]) comprising: a first lens (Figure 1, element L1) having negative refractive power (page 2, paragraph [0055], line 3); an aperture stop (Figure 1, element St); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); and a sixth lens (Figure 1, element L6), arranged in this order from an object side to an image plane side, wherein said third lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 5, Table 1, curvature radius data for S5),  said fourth lens is formed in a meniscus shape at a paraxial region thereof (page 5, Table 1, curvature radius data for S8 and S9), said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 5, Table 1, curvature radius data for S9), and satisfying the conditional expressions 0.05 < D12/f < 0.8, 40 < ν1 < 75 and 0.5 < T5/T6 < 3.5, as defined (page 5, Table 1 data), Mori fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens system, 
With regard to dependent claim 13, Mori in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Mori further teaches such an imaging lens satisfying the conditional expression 10 < ν6 < 40, as defined (page 5, Table 1 data).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (U.S. Patent Number 9,557,534) in view of Lai et al (U.S. Patent Publication 2018/0011294).
With regard to independent claim 8, although Liao et al teaches an imaging lens (column 1, lines 14-18) comprising: a first lens (Figure 13, element 710) having negative refractive power (column 28, Table 13); an aperture stop (Figure 13, element 700); a second lens (Figure 13, element 720); a third lens (Figure 13, element 730); a fourth lens (Figure 13, element 740); a fifth lens (Figure 13, element 750); and a sixth lens (Figure 13, element 760), arranged in this order from an object side to an image plane side, wherein said third lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (column 28, Table 13, curvature radius data for S6), said fourth lens is formed in a meniscus shape at a paraxial region thereof (column 28, Table 13, curvature radius data for S8 and S9), said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (column 28, Table 13, curvature radius data for S10), and satisfying the conditional expressions 0.05 < D12/f < 0.8, 40 < ν1 < 75 and 0.5 < T5/T6 < 3.5, as defined (column 28, Table 13 data), Liao et al fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
With regard to dependent claim 9, Liao et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Liao et al further teaches such an imaging lens satisfying the conditional expression 0.001 < D23/f < 0.3, as defined (column 28, Table 13 data).
With regard to dependent claim 10, Liao et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Liao et al further teaches such an imaging lens satisfying the conditional expression 2 < D12/D23 < 30, as defined (column 28, Table 13 data).
With regard to dependent claim 11, Liao et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Liao et al further teaches such an imaging lens satisfying the conditional expression 0.2 < f23/f < 1, as defined (column 28, Table 13 data).
With regard to dependent claim 12, Liao et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Liao et al further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (column 28, Table 13 data).

Claims 1-4, 6-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. Patent Publication 2019/0129136) in view of Lai et al (U.S. Patent Publication 2018/0011294).
With regard to independent claim 1, although Lai teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 1, element 10) having negative refractive power (page 1, 
With regard to dependent claim 2, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Lai further teaches such an imaging lens satisfying the conditional expression 0.05 < D12/f < 0.8, as defined (page 2, Table 1 data).
With regard to dependent claim 3, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Lai further teaches such an imaging lens satisfying the conditional expression 0.001 < D23/f < 0.3, as defined (page 2, Table 1 data).

With regard to dependent claim 6, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Lai further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 2, Table 1 data).
With regard to dependent claim 7, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Lai further teaches such an imaging lens satisfying the conditional expression 0.5 < T5/T6 < 3.5, as defined (page 2, Table 1 data).
With regard to independent claim 8, although Lai teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 1, element 10) having negative refractive power (page 1, paragraph [0020], line 1); an aperture stop (Figure 1, element 120); a second lens (Figure 1, element 20); a third lens (Figure 1, element 30); a fourth lens (Figure 1, element 40); a fifth lens (Figure 1, element 50); and a sixth lens (Figure 1, element 60), arranged in this order from an object side to an image plane side, wherein said third lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 2, Table 1, R data for fifth surface), said fourth lens is formed in a meniscus shape at a paraxial region thereof (page 2, Table 1, R data for seventh surface and eighth surface), said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 2, Table 1, R data for ninth surface), and satisfying the conditional expressions 0.05 < D12/f < 0.8, 40 < ν1 < 75 and 0.5 < T5/T6 < 3.5, as defined (page 2, Table 1 data), Lai fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens page 1, paragraph [0002]) comprising 
With regard to dependent claim 9, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, wherein Lai further teaches such an imaging lens satisfying the conditional expression 0.001 < D23/f < 0.3, as defined (page 2, Table 1 data).
With regard to dependent claim 10, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, wherein Lai further teaches such an imaging lens satisfying the conditional expression 2 < D12/D23 < 30, as defined (page 2, Table 1 data).
With regard to dependent claim 12, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, wherein Lai further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 2, Table 1 data).
With regard to dependent claim 13, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, wherein Lai further teaches such an imaging lens satisfying the conditional expression 0.5 < T5/T6 < 3.5, as defined (page 2, Table 1 data).
With regard to independent claim 14, although Lai teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 1, element 10) having negative refractive power (page 1, paragraph [0020], line 1); an aperture stop (Figure 1, element 120); a second lens (Figure 1, element 20); a third lens (Figure 1, element 30); a fourth lens (Figure 1, element 40); a fifth lens 
With regard to dependent claim 15, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, wherein Lai further teaches such an imaging lens satisfying the conditional expression 0.001 < D23/f < 0.3, as defined (page 2, Table 1 data).
With regard to dependent claim 16, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, wherein Lai further teaches such an imaging lens satisfying the conditional expression 2 < D12/D23 < 30, as defined (page 2, Table 1 data).

With regard to dependent claim 19, Lai in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, wherein Lai further teaches such an imaging lens satisfying the conditional expression 10 < ν6 < 40, as defined (page 2, Table 1 data).

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens comprising six lenses as outlined above with respect to independent claims 1 and 14, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expression 0.2 < f23/f < 1, as defined and claimed in dependent claims 5 and 17.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
28 September 2021